United States Court of Appeals
                     For the First Circuit
No. 09-1460

           JORGE GARCÍA MONAGAS, DIEGO GARCÍA MONAGAS
                   AND GISELDA GARCÍA MONAGAS,

                     Plaintiffs, Appellants,

                               v.

  ILEANA GARCÍA-RAMIREZ DE ARELLANO; FREDESWINDA GARCÍA-RAMIREZ
 DE ARELLANO; BD. OF DIR. OF W. HOLDING COMPANY, INC.; FRANK C.
STIPES-GARCÍA; BD. OF DIR. A TO K; BD. OF DIR. OF WESTERN BANK
     OF PR; BD. OF DIR. OF WESTERN BANK INS. CORP.; JOHN DOE;
     BD. OF DIR. A THROUGH F OF CENTRAL EUREKA, CKI INS. CO.;
     ESTATE OF MIGUEL A. GARCÍA-MENDEZ; ESTATE OF FREDESWINDA
 GARCÍA-RAMIREZ DE ARELLANO; ESTATE OF ANTONIA CABASSA-TEXIDOR;
 ESTATE OF OSCAR ARTURO GARCÍA-PALACIOS; ESTATE OF OSCAR GARCÍA
     CABASSA; ESTATE OF MYRIAM GARCÍA-BARBER; ESTATE OF OSCAR
 GARCÍA-BUSH; ESTATE OF ZULMA ANSELMA GARCÍA-CABASSA; ESTATE OF
    ZULMA VILELLA-GARCÍA; ESTATE OF JUAN E. VILELLA; ESTATE OF
     FIORI VILELLA-GARCÍA; ESTATE OF CONSUELO GARCÍA-CABASSA;
 ESTATE OF ZOE BLASINI-GARCÍA; ESTATE OF OSCAR BLASINI-GARCÍA;
       ESTATE OF TEODORO PASCUAL FAJARDO-CABASSA; ESTATE OF
    MANUEL MOREDA; ESTATE OF RITA VILELLA-BOTHWELL; ESTATE OF
          REINA COLON-ALFONSO; FEDERAL INS. CO.; INSURANCE
  COMPANIES A TO Z; INSURANCE COMPANIES AA, BB, CC, DD, EE, FF;
   ANNETTE BLASINI-BATISTA, A/K/A ANNETTE RITA BLASINI-BATISTA;
        ELBIA GARCÍA-CAMARA; OSCAR GARCÍA-CAMARA; CARLOS T.
      GARCIA-CAMARA; ANTONIA BLASINI-BATISTA; SYLVIA CONSUELO
       BLASINI-BATISTA; ZOE BLASINI-GARCIA; BLANCA TOLEDO;
      ALEJANDRO SANTOPALO-VILELLA; FABIOLA SANTOPALO-VILELLA;
        W. HOLDING COMPANY, INC., D/B/A WESTERN BANK OF PR;
    WESTERN BANK INS. CORP.; ESTATE OF FLAVIA VILELLA-GARCÍA;
                      DELOITTE & TOUCHE, LLP.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]
                              Before

                    Lipez, Howard and Thompson,
                          Circuit Judges.


     Ralph Vallone, Jr., with whom Ralph Vallone, Jr. Law Offices
was on brief, for appellants.
     Armando J. Martínez Vilella, with whom Martínez Vilella Law
Offices and Ramon Torres Rodriguez were on brief, for appellees
Flavia Vilella García, Fiori Vilella García, Zulma Vilella García,
Silvia Consuelo Blasini Batista, Annette Mary Blasini Batista and
Antonia Rita Blasini Batista.
     Ruben T. Nigaglioni, with whom Veronica Ferraiuoli Hornedo,
Rafael J. Martínez and Nigaglioni & Ferraiuoli Law Offices were on
brief, for appellees Ileana García-Ramirez de Arellano, Fredeswinda
García-Ramirez de Arellano, Frank Stipes-García and W. Holding
Company, Inc.
     Antonio Moreda Toledo, Irma R. Valldejuli and Moreda (M)
Moreda, P.S.C., on brief for appellees Manuel A. Moreda, Blanca
Toledo de Moreda and their Conjugal Partnership.


                          March 16, 2012
            Howard, Circuit Judge. This appeal is the latest chapter

in a long-running intra-family dispute over property in Puerto

Rico.    Attempting to secure this property, siblings Jorge, Diego

and Giselda García-Monagas have previously filed multiple lawsuits

in the Puerto Rico Commonwealth courts.           In each of these actions,

the siblings, appellants here, advanced the same basic claim: under

Puerto Rico inheritance law they were the rightful owners of the

property.    Each action was resolved against them.

            Undeterred, the appellants filed this action in federal

district court in Puerto Rico.           They again claimed an ownership

interest in the contested property and further alleged that the

appellees violated a panoply of federal laws by defrauding them of

their rightful inheritances.           The appellees moved to dismiss the

complaint on various grounds, the chief one being that res judicata

precluded relitigation of the claims. The district court dismissed

the complaint on this basis.        After careful review, we affirm.

                                  I.    Facts

            Because we are reviewing the dismissal of a complaint

under Federal Rule of Civil Procedure 12(b)(6), we state the facts

as   they   are   alleged   in   the    amended   complaint   and   draw    all

reasonable inferences therefrom in favor of the appellants.

González Figueroa v. J.C. Penney P.R., Inc., 568 F.3d 313, 316 (1st

Cir.    2009).    We   supplement      the   appellants'   allegations     with




                                       -3-
documentation pertaining to the prior state court judgments against

them.   Giragosian v. Ryan, 547 F.3d 59, 66 (1st Cir. 2008).

           The seeds of this dispute were sown in 1904 upon the

death of García St. Laurent, the appellants' grandfather.         He left

behind his widow, Cabassa Texidor, and four children, one of whom

was the appellants' father, Jorge Placido García Cabassa.          At the

time of his death, St. Laurent had amassed a great deal of real

property, including the Santa Ana Farm and the Santa Ana Sugar

Mill.   This property belonged to St. Laurent alone, as Cabassa

Texidor brought no property to the marriage and the marriage

generated no communal property.

           Following St. Laurent's death, Cabassa Texidor became

involved with a man named Mateo Fajardo Cardona.         They eventually

married and had a son.    Around this time, the appellants allege,

Cabassa Texidor and Fajardo Cardona began scheming to deprive the

four children from Cabassa Texidor's first marriage of their

rightful inheritance.      In   1908,   through   a   judicial   sale and

repurchase, Cabassa Texidor acquired the Santa Ana Farm and Sugar

Mill, which were the main assets of the St. Laurent estate. In the

1920s and 1930s, Cabassa Texidor also purchased property from the

children of her first marriage that the children had inherited upon

St. Laurent's death.     This included a 1930 purchase of property

belonging to the appellants' father, García Cabassa.         Ultimately,

some of the property acquired by Cabassa Texidor was used to form


                                  -4-
"Central Eureka, Inc.," ("Eureka") a sugar producing company, and

to help form "Westernbank," a savings and loan association.1

            In 1968, the appellants filed an action in Puerto Rico

Commonwealth court against Cabassa Texidor.               In that action, the

appellants contested Cabassa Texidor's acquisition of property

formerly belonging to St. Laurent.            They claimed that, although

various properties were registered in Cabassa Texidor's name, the

appellants were the rightful heirs to the contested property.               The

appellants' action targeted both real property and shares of

Eureka.    The court found that the appellants' father had sold his

hereditary rights in St. Laurent's estate to Cabassa Texidor in a

legally valid sale in 1930.        The court then ruled that Cabassa

Texidor had lawfully acquired all of the contested property through

acquisitive prescription,2 a rule of Puerto Rico property law that

is the functional equivalent of adverse possession.               See Rodriguez

v.   Escambron   Dev.   Corp.,   740   F.2d    92,   93    (1st    Cir.   1984).

Specifically, the court found that Cabassa Texidor had remained in

possession as owner of the contested property quietly, publicly,

peacefully, and without interruption for over thirty years.                 The

court thus granted summary judgment against the appellants.                 The



      1
       Although the complaint is not entirely clear on this point,
it appears to allege that Cabassa Texidor and her associates sold
some of the acquired property and used the money from this sale to
form Eureka and to help form Westernbank.
      2
          P.R. Laws Ann. tit. 31, §§ 5276, 5280.

                                   -5-
appellants appealed to the Puerto Rico Supreme Court, which denied

review in 1974.

           In 1990, the appellants filed an action in Puerto Rico

Commonwealth court against a long list of defendants, including

some of the appellees in this case.         In that action, the appellants

asserted, among other things, that Cabassa Texidor had improperly

turned over property formerly belonging to St. Laurent to her

second husband, Fajardo Cardona, who then co-mingled this property

with his own to form Eureka.           The case was dismissed on res

judicata   grounds,   viz.,   that    the    judgment   in   the   1968   case

foreclosed litigation of the claims. The Puerto Rico Circuit Court

of Appeals affirmed the dismissal and the Puerto Rico Supreme Court

denied review.

           In 1998, the appellants filed several different actions

in the Puerto Rico Commonwealth courts, and again included as

defendants a number of the appellees in the present case.            In each

of the actions, which were later consolidated, the appellants

alleged that the judgment in the 1968 case was the result of fraud.

They claimed that during the pendency of the 1968 action, the

defendants had failed to apprise the court of Cabassa Texidor's

death.   But these 1998 claims were also deemed to be precluded by

the doctrine of res judicata, and again the intermediate appeals

court affirmed and the Puerto Rico Supreme Court denied review.




                                     -6-
           In 2004, the appellants filed an action in Puerto Rico

Commonwealth court against various defendants, once again including

a number of the appellees.    This time, the appellants claimed that

they were entitled to portions of the contested property under a

Puerto Rico statute referred to as the "Widow's Reserve."      P.R.

Laws Ann. tit. 31, § 2731.    That statute, in sum, requires a widow

entering a second marriage to set aside for the children and

descendants of her first marriage any property acquired from the

deceased spouse, apart from the widow's half of the conjugal

profits.     Id.   The court dismissed this action as well on res

judicata grounds and reprimanded the appellants for frivolously

filing claims that had been previously dismissed on three separate

occasions.

           In 2007, while their appeal of the Commonwealth court's

decision in the 2004 action was pending, the appellants filed this

action in federal district court against certain descendants of

Cabassa Texidor, former attorneys of the appellants' adversaries in

the prior Commonwealth court actions, and officers and directors of

Eureka and Westernbank.3     The appellants again claimed that they



     3
       The appellants also initially named as a defendant the W.
Holding Company, d/b/a Western Bank of Puerto Rico, but
subsequently filed a notice of voluntary dismissal under Fed. R.
Civ. P. 41(a)(1)(i).     Because the plaintiffs had voluntarily
dismissed identical claims in a federal action filed against the
company in 2006, the court dismissed the claims with prejudice
pursuant to the so-called "two-dismissal" rule. See Fed. R. Civ.
P. 41(a)(1)(B). The plaintiffs did not appeal this dismissal.

                                 -7-
were entitled to portions of the contested property under the

"Widow's Reserve."    They also claimed that the appellees or their

predecessors in interest had violated a number of federal laws in

both acquiring and maintaining control over the contested property.

The gist of their federal claims was that the appellees or their

predecessors   in   interest    concocted   a   scheme   to   defraud    the

appellants of their rightful inheritance, and that this scheme

continued to the present day.      Altogether, the appellants claimed

that the appellees:    (1) violated the Racketeering Influenced and

Corrupt   Organizations   Act    ("RICO   Act")   by   (i)    managing   and

operating Eureka and Westernbank to further a scheme to defraud, 18

U.S.C. § 1962(c), (ii) laundering money and property which "are in

fact, and should be adjudged the property" of the appellants, id.

§ 1962(a), and (iii) denying the appellants' claims "in all ways

possible," id. § 1962(a)-(c); (2) committed bank fraud by failing

to communicate to a financial institution relevant information

regarding the original ownership of Westernbank shares, id. §

1344;4 and (3) committed securities fraud by failing to disclose

the appellants' 2004 Commonwealth court action in Westernbank's

federal filings, 15 U.S.C. § 78j, n(a).




     4
       Presumably, the appellants are claiming that they were the
original owners of Westernbank's shares in the sense that they were
the rightful owners of the real property used to help form
Westernbank.

                                   -8-
           The district court dismissed each claim, adopting a

magistrate judge's report and recommendation that res judicata

again barred this latest action.5     During the pendency of the

present appeal, the Puerto Rico Court of Appeals affirmed the

dismissal of the 2004 action on res judicata grounds, and the

Puerto Rico Supreme Court denied review.

                         II.   Discussion

           "Res judicata is an affirmative defense, but where, as

here, the defendant[s] ha[ve] raised the question on a motion to

dismiss, the plaintiff[s] do[] not object to the procedure, and the

court discerns no prejudice, the issue may be resolved on such a

motion."   In re Sonus Networks, Inc., 499 F.3d 47, 56 (1st Cir.

2007) (citing Rodriguez v. Baldrich, 628 F.2d 691, 692 n.2 (1st

Cir. 1980)).   The applicability of the doctrine of res judicata

involves a question of law that we review de novo.     Id. (citing

Pérez-Guzmán v. Gracia, 346 F.3d 229, 233 (1st Cir. 2003)).

           Under the full faith and credit statute, 28 U.S.C.

§ 1738, a state court judgment is entitled to the same preclusive

effect in federal court as it would be given in the state in which



     5
       The appellees advanced as alternative grounds for dismissal
a statute of limitations defense and the jurisdictional bar of the
Rooker-Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460
U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,
416 (1923). In light of our disposition of the appeal, we bypass
these issues. Torromeo v. Town of Fremont, 438 F.3d 113, 115 (1st
Cir. 2006); Penobscot Nation v. Georgia-Pacific Corp., 254 F.3d
317, 324 (1st Cir. 2001).

                                -9-
it was rendered.           Id.; see also Boateng v. InterAmerican Univ.,

Inc., 210 F.3d 56, 61 (1st Cir. 2000) (noting that "Puerto Rico is,

for this purpose, the functional equivalent of a state") (citing

Cruz v. Melecio, 204 F.3d 14, 18 n.2 (1st Cir. 2000)).                             We

therefore look to Puerto Rico law to determine the implications of

the Puerto Rico Commonwealth court judgments.

                  Puerto Rico's law of res judicata is codified at P.R.

Laws       Ann.    tit.   31,   §   3343,6    which   has    been   interpreted    as

encompassing both claim preclusion and issue preclusion (issue

preclusion is also sometimes referred to as collateral estoppel),

"albeit with slightly different requirements for each."                   R.G. Fin.

Corp. v. Vergara-Nuñez, 446 F.3d 178, 183 (1st Cir. 2006) (citing

Baez-Cruz v. Munic. of Comerio, 140 F.3d 24, 29 (1st Cir. 1998)).

Under this regime, claim preclusion "binds parties from litigating

or relitigating any claim that was or could have been litigated in

a prior adjudication and prevents claim splitting," Gener–Villar v.

Adcom Group, Inc., 417 F.3d 201, 205 (1st Cir. 2005) (per curiam)

(internal         quotation     marks   and   brackets      omitted),   while   issue



       6
           The relevant statutory language provides:

       In order that the presumption of res adjudicata may be
       valid in another suit, it is necessary that, between the
       case decided by the sentence and that in which the same
       is invoked, there be the most perfect identity between
       the things, causes, and persons of the litigants, and
       their capacity as such.

P.R. Laws Ann. tit. 31, § 3343.

                                          -10-
preclusion "forecloses relitigation in a subsequent action of a

fact essential for rendering a judgment in a prior action between

the   same   parties,      even   when    different     causes   of    action   are

involved," id. at 205–06.

             The    appellants    argue     that   neither   the      requirements

specific     to    claim   preclusion     nor   those    necessary      for   issue

preclusion have been satisfied.            They also appear to argue that,

even if res judicata would otherwise bar their claims, various

exceptions to the doctrine apply in this case.

             We reject these arguments. As a result of one or more of

the previous actions, each of the appellants' claims is precluded

by one or both of the doctrines of claim preclusion and issue

preclusion.        Moreover, none of the exceptions to the doctrine of

res judicata apply.

                      A.   Claim under Puerto Rico law

             In this action, the appellants argue that the Puerto Rico

Widow's Reserve statute gives them an ownership interest in a

significant portion of the contested property.7                    As previously

explained, the Widow's Reserve requires a widow who enters a second

marriage to set aside property acquired from the deceased spouse

for the children and descendants of her first marriage.                          It

provides:


      7
       The appellants do not precisely identify what property they
are entitled to, beyond saying that it is substantial and worth at
least $15,000,000.

                                         -11-
           Widower or widow contracting second marriage:
           The widower or widow contracting a second
           marriage shall be obliged to set apart for the
           children and descendants of the former the
           ownership of all the property he may have
           acquired from the deceased spouse by will, by
           intestate succession, by gift, or for any
           other good consideration, but not his or her
           half of the conjugal profits.

P.R. Laws Ann. tit. 31, § 2731.     According to the appellants, when

Cabassa Texidor purchased the Santa Ana Farm and Sugar Mill in

1908, and later the property from her children in the 1920s and

1930s, that property became subject to the Widow's Reserve.            They

further claim that their rights to this property vested when

Cabassa Texidor died in 1973.

           This particular claim is barred by claim preclusion.           A

party   asserting   claim   preclusion   under   Puerto   Rico   law   must

establish that:     (i) there exists a prior judgment on the merits

that is "final and unappealable"; (ii) the prior and current

actions share a perfect identity of both "thing" and "cause"; and

(iii) the prior and current actions share a perfect identity of the

parties and the capacities in which they acted.           See R.G. Fin.

Corp., 446 F.3d at 183 (citing Boateng, 210 F.3d at 61-62).              A

prior and current action will share a perfect identity of "thing"

if they involve the same "object or matter," Lausell Marxuach v.

Diaz de Yanez, 3 P.R. Offic. Trans. 742, 745 (1975), and will share

a perfect identity of "cause" if "they flow from the same principal

ground or origin," id. at 746, or, put another way, if they "derive


                                  -12-
from a common nucleus of operative facts," Silva v. City of New

Bedford, 660 F.3d 76, 79 (1st Cir. 2011) (internal quotation marks

omitted). Perfect identity of the parties exists if either (1) the

parties in the current action were also parties in the prior action

or (2) the parties in the current action are in "privity" with the

parties in the prior action.       See P.R. Laws Ann. tit. 31, § 3343.

           In their briefing, the appellants do not dispute that the

judgments in the 1968, 1990, and 1998 Commonwealth court actions

are "final and unappealable."        Nor, from all appearances, do they

dispute that those actions and the current action share a perfect

identity   of   "thing,"   namely,    the   assets   that   comprise   Saint

Laurent's estate that were found in Cabassa Texidor's name.             They

do, however, argue that the prior actions and current action share

neither a perfect identity of cause nor a perfect identity of

parties.   These arguments are largely foreclosed by the decision in

the 2004 Commonwealth action, which was made final and unappealable

by the Puerto Rico Supreme Court's denial of certiorari during the

pendency of this appeal.    Cruz v. Mendez, 204 F.3d 14, 20 (1st Cir.

2000) (holding that judgment becomes final for purposes of Puerto

Rico preclusion law once no further appeal can be taken); see also

Boateng, 210 F.3d at 63 (holding that final judgment rendered in

parallel   Commonwealth    court   action    was   preclusive   in   pending

federal action).    In the 2004 action, the appellants advanced the

very Widow's Reserve theory that they advance here against many of


                                     -13-
the same defendants.         The Commonwealth courts found that this

latest     theory    was   merely    an     attempt   to   recast   previously

unsuccessful arguments of entitlement to the contested property and

was therefore barred by res judicata.

            The     Commonwealth    courts'     res   judicata   determination

itself creates a preclusive effect.             See Parsons Steel, Inc. v.

First Alabama Bank, 474 U.S. 518, 525 (1986) ("[T]he Full Faith and

Credit Act requires that federal courts give the state-court

judgment, and particularly the state court's resolution of the res

judicata issue, the same preclusive effect it would have had in

another court of the same State."); Hameed v. Aldana, 296 F. App'x

154, 155 (2d Cir. 2008).            The appellants are thus barred from

pursuing their Widow's Reserve claim against those defendants-

appellees who were themselves named in the 2004 action, or who have

succeeded to the estates of the individuals named in that action.

See R.G. Fin. Corp., 446 F.3d at 187 ("[W]here one party acts for

or stands in the place of another in relation to a particular

subject matter, those parties are in privity for purposes of the

Puerto Rico preclusion statute." (citations omitted)).              This group

includes    the     descendants     of    Cabassa   Texidor   and   the   former

attorneys of the appellants' adversaries in the prior actions.8


     8
      Specifically, the 2004 action bars litigation of the Widow's
Reserve claim against the following individuals or their estates:
Ileana García-Ramirez de Arellano; Fredeswinda García-Ramirez de
Arellano ; Frank Stipes-García; Miguel A. García-Mendez; Antonia
Cabassa-Texidor; Oscar Arturo García-Palacios; Oscar García-

                                         -14-
            This brings us to the defendant-appellee officers and

directors of Eureka and Westernbank.             The 2004 action included

these    individuals   as   defendants    only   in   their   capacities   as

descendants of Cabassa Texidor, and thus the present claims against

them in their corporate capacities are not necessarily barred by

the claim preclusive effects of the final judgment in the 2004

case.9    We therefore look to the earlier 1968, 1990 and 1998

actions to determine whether the Widow's Reserve claim against



Cabassa; Estate of Myriam García-Barber; Oscar García Bush; Zulma
Anselma García-Cabassa; Fiori Vilella-García; Consuelo García-
Cabassa; Zoe Blasini-García; Oscar Blasini-García; Teodoro Pascual
Fajardo-Cabassa; Manuel Moreda; Rita Vilella-Bothwell; Reina Colon-
Alfonso; Annette Blasini-Batista, a/k/a Annette Rita Blasini-
Batista; Elba García-Camara; Oscar García-Camara; Carlos T. García-
Camara; Antonia Rita Blasini-Batista; Sylvia Consuelo Blasini-
Batista; Blanca Toledo; Alejandro Santopalo-Vilella; Fabiola
Santopalo-Vilella; Flavia Vilella-García; Zulma Vilella-García; and
Juan E. Vilella.
     9
       In addition to being named in the present action in their
personal capacities as descendants of Cabassa Texidor, Frank
Stipes-García, Ileana García-Ramirez de Arellano, Fredeswinda
García-Ramirez de Arellano, and Fiori Vilella-García were named in
their capacities as members of the boards of directors of Eureka
and/or Westernbank. Although the appellants do not specify whether
they sued these board members in their corporate or personal
capacities, the allegations in the complaint reveal that the
allegedly wrongful acts relate to managerial and operational
conduct undertaken to the benefit of the corporations.          See
McCarthy v. Azure, 22 F.3d 351, 360 (1st Cir. 1994) (indicating
that whether a claim is asserted against a party in his corporate
or personal capacity "is ultimately a function of the facts, not of
pleading techniques alone"). Therefore, the claims arguably lie
against the defendants-appellees in their corporate capacities.
Cf. United States v. Cincotta, 689 F.2d 238, 241-42 (1st Cir. 1982)
(holding that corporation may be held criminally liable for acts of
agent that are "of the kind which he is authorized to perform, and
. . . motivated -- at least in part -- by an intent to benefit the
corporation.").

                                   -15-
these remaining defendants is barred by res judicata. In doing so,

we revisit the issues of identity of cause and identity of parties.

           In assessing whether the prior actions and the current

action share a perfect identity of cause, the Commonwealth courts'

resolution    of   the     issue   in    the   2004   action   has   at   least

precedential, if not preclusive, effect.10             Cf. United States v.

177.51 Acres of Land, 716 F.2d 78, 80-81 (1st Cir. 1983) (invoking

doctrine     of    stare     decisis      to   rule    against    plaintiffs,

notwithstanding that plaintiffs were not involved in previous

action and thus collateral estoppel did not apply).              Irrespective

of the 2004 action's effect, however, the perfect identity of cause

requirement plainly is satisfied. The inheritance claims presented

in the prior actions and the Widow's Reserve claim presented in the

current action stem from the same factual predicate: Cabassa

Texidor's acquisition of the contested property.               The appellants

allege, as they did in the prior actions, that Cabassa Texidor

could not have acquired lawful title to the contested property in

contravention of their asserted ownership interests in the property

under Puerto Rico law.       Although the appellants now cite different

     10
        Even though the corporate capacity defendants' absence from
the 2004 Commonwealth action may prevent them from benefitting from
that case's claim preclusive effects, the plaintiffs nevertheless
may be barred by issue preclusion from relitigating the issue of
perfect identity of cause even against these defendants. In light
of the less-than-clear status of the viability vel non of non-
mutual defensive estoppel under Puerto Rico law, see infra note 12,
we will treat the Commonwealth courts' determination as persuasive,
rather than preclusive.    In any event, the perfect identity of
cause requirement is satisfied.

                                        -16-
legal authority to support their claim of ownership -- the Widow's

Reserve -- the factual predicate of the claim remains the same. As

we have said in the past, "a mere difference in the legal theories

on which two causes of action are grounded does not destroy the

identity of thing or cause that otherwise exists between two suits

arising out of a common nucleus of operative fact."        R.G. Fin.

Corp., 446 F.3d at 184.

          The perfect identity of parties requirement is also

satisfied.   Although the corporate capacity defendants were not

parties to the prior suits, the corporations that they represent --

Eureka and Westernbank -- were.        A suit against individuals in

their corporate capacities effectively operates as a suit against

the corporation itself.   McCarthy v. Azure, 22 F.3d 351, 359 (1st

Cir. 1994) ("An official capacity suit is, in essence, another way

of pleading an action against an entity of which an officer is an

agent.   Consequently, such a suit is, in all respects other than

name, to be treated as a suit against the entity." (internal

quotation marks and citations omitted)).       Hence, the weight of

authority is that an individual sued in his or her corporate

capacity as an officer or director of a corporation is in privity

with the corporation.   See, e.g., United States v. Gurley, 43 F.3d

1188, 1197 (8th Cir. 1994), cert. denied, 516 U.S. 817 (1995)

(holding as a matter of federal preclusion law that officers and

directors may be in privity with corporation if named in their



                                -17-
corporate capacity).      The appellants give us no reason to believe

that the Commonwealth courts would not follow this rule.              Cf. R.G.

Fin. Corp., 446 F.3d at 186 (holding under Puerto Rico law that

joinder of additional defendants who were derivatively liable for

acts of defendant in prior action did not destroy perfect identity

of parties).     The corporate capacity defendants thus qualify as

persons in     privity   with    Eureka    and   Westernbank,   and   the   res

judicata defense is available to them.

                          B.    Federal law claims

          Having determined that the appellants' Widow's Reserve

claim is barred by res judicata, we turn to their counterpart

federal claims. While the complaint is not a model of clarity, the

appellants   appear      to    allege     that   the   appellees   (or   their

predecessors in interest) committed various kinds of fraud both in

acquiring the contested property (acts that occurred in 1908, the

1920s and the 1930s) and in maintaining control over it (acts that

post-date the judgment in favor of Cabassa Texidor in the 1968 case

-- which became final for purposes of res judicata in 1974 -- and

that continue to the present day).               The appellants' securities

fraud claim is subject to dismissal under Federal Rule of Civil

Procedure 9(b).11     The remaining federal claims are precluded by

     11
       Under Rule 9(b), allegations of fraud must be pled with
particularity.    Fed. R. Civ. P. 9(b).         "To satisfy this
particularity requirement, the pleader must set out the 'time,
place, and content of the alleged misrepresentation with
specificity.'" SEC v. Tambone, 597 F.3d 436, 442 (1st Cir. 2010)
(quoting Greebel v. FTP Software, Inc., 194 F.3d 185, 193 (1st Cir.

                                        -18-
either the doctrine of claim preclusion or the doctrine of issue

preclusion.     We explain.

           To the extent that these claims are based on fraud that

the appellees or their predecessors in interest are alleged to have

committed when acquiring the contested property, they are barred

under   claim   preclusion.   Because   the   appellants     concede    the

elements of finality and perfect identity of thing, and perfect

identity of the parties is established, the only remaining element

in legitimate dispute here is whether the prior actions and the

current action share a perfect identity of cause.          They do.

           Again, the various claims presented all derive from the

same nucleus of operative facts -- Cabassa Texidor's acquisition of

the   contested   property.   That   acquisition    gave    rise   to   the

appellants' prior actions in 1968, 1990, and 1998, in which they

claimed to be the rightful owners of the contested property under

Puerto Rico inheritance law, as well as to their 2004 action, in

which they claimed to be the rightful owners of the contested

property under the Widow's Reserve statute.        That acquisition has

also given rise to the claims presented in this action, inasmuch as

they allege that the appellees or their predecessors in interest

committed fraud when acquiring this property.         Accordingly, the

appellants could have previously advanced their allegations of

fraud and are barred from doing so for the first time here.


1999)). The securities fraud claim in the appellants' complaint is
far too general in nature to satisfy Rule 9(b).

                                -19-
            To the extent that the appellants' claims are based on

fraud that the appellees committed in order to maintain control

over the contested property following the 1974 judgment in Cabassa

Texidor's favor, they are barred by issue preclusion.       A party

asserting issue preclusion under Puerto Rico law must establish

that:     (i) the prior and current actions share the same issue of

fact; (ii) the issue was "actually litigated" in the prior action;

(iii) the issue was necessary to support a valid and final judgment

in the prior action; and (iv) the prior and current actions share

a perfect identity of parties.12     See Felix Davis v. Vieques Air

Link, 892 F.2d 1122, 1124-25 (1st Cir. 1990).     Under Puerto Rico

law, the doctrine of issue preclusion, unlike the doctrine of claim

preclusion, does not require that the prior and current actions

share a perfect identity of cause.     Baez-Cruz, 140 F.3d at 30.


     12
         Citing the Puerto Rico Supreme Court's decision in A & P
Gen. Contractors, Inc. v. Asociacion Caná, Inc., 10 P.R. Offic.
Trans. 984 (1981), the magistrate judge concluded that Puerto Rico
law does not require that the actions share a perfect identity of
parties if issue preclusion is being asserted defensively. A & P
Gen. Contractors, Inc., however, merely notes that the non-mutual
defensive use of issue preclusion had been "generally accepted."
Id. The court ultimately emphasized that, under Puerto Rico law,
issue preclusion may only apply in a second action "between the
same parties." Id. (emphasis in original); accord Puerto Ricans
for P.R. Party v. Dalmau, 544 F.3d 58, 69 (1st Cir. 2008). While
we have previously noted "our skepticism that Puerto Rico law would
allow a plaintiff who lost against one defendant to then bring a
new claim against another defendant . . . based on the same
transaction where the outcome in the first case effectively negates
the claim in the second," Cruz-Berríos v. González-Rosario, 630
F.3d 7, 15 (1st Cir. 2010), we need not address the scope of the
doctrine here because we find perfect identity of the parties in
any event.

                                -20-
           The   fourth    element     is    already   established    and   the

remaining three are easily satisfied. The ultimate success of each

of the federal claims hinges on the appellants having an ownership

interest in the contested property. This ownership issue, however,

was actually litigated and necessarily decided in the 1968 action.

The judgment rendered in that case unequivocally established that

Cabassa Texidor had lawfully acquired this property by satisfying

the various elements of acquisitive prescription.                By bringing

these federal claims, the appellants have attempted to place the

ownership issue in dispute once more.             The previous Commonwealth

court decisions preclude this.

                                C.   Exceptions

           Puerto Rico law recognizes several exceptions to the

doctrine of res judicata.       Barreto-Rosa v. Varona-Mendez, 470 F.3d

42, 48 (1st Cir. 2006).     For example, res judicata may not apply in

the event of "fraud" or if "public policy demands an exception to

res judicata."     Id.     We take the appellants to be arguing that

these two exceptions apply here.

                           1.    Fraud exception

           The appellants allege, in effect, two distinct kinds of

fraud.    First, they claim that the appellees frustrated their

ability   to   ascertain   their     purported    right   to   the   contested

property under the Widow's Reserve.           They state:

           Undersigned only recently . . . discovered
           their right to Reserve . . . a right of law as


                                      -21-
             to which judicial notice should have been
             taken by the Courts.     Until that time, by
             intimidation, rumor, and other aggressive
             means,   the   Actors   under   the   R.I.C.O.
             Enterprise . . . some of whom were Attorneys
             (officers of the court) had lulled and legally
             bludgeoned Plaintiffs into reliance on their
             statements to the extent that these plaintiffs
             felt they might not have any action at all.

             In the past, we have said that claim preclusion may not

apply if a plaintiff could not have known the full dimensions of

their claim when the prior action was brought.                   In re Belmont

Realty Corp., 11 F.3d 1092, 1100 (1st Cir. 1993).                     But that

exception is inapplicable here.          At the time that the appellants

brought their prior actions, they should have known the full

dimensions of any claim under the Widow's Reserve, which, according

to   the    appellants     themselves,   were   plainly    spelled   out     by a

statute.13     It is unclear to us how the appellees could have used

"intimidation, rumor, or aggressive means" to hide that statutory

right from the appellants.

             Next,   the    appellants   argue    that    the    appellees,    in

securing favorable judgments in the 1968, 1990, and 1998 actions,

committed fraud on the Commonwealth courts.               The thrust of their

allegations is that the appellees duped the Commonwealth courts

into    holding   that     Cabassa   Texidor    had   lawfully    acquired    the

contested property through acquisitive prescription.

       13
       The appellants do not claim that the appellees concealed
the factual predicate necessary for the appellants to advance a
claim under the Widow's Reserve.     Nor could such a claim be
maintained on this record.

                                      -22-
           But    the     relevant     allegations    fail    to    satisfy   the

strictures of Federal Rule of Civil Procedure 9(b).                   As already

noted, that rule requires allegations of fraud to be pled with

particularity.          Such    details   are   noticeably     absent    in   the

appellants' complaint.         The following allegation, perhaps the most

detailed   of    the    relevant     allegations,    is    illustrative.      The

appellants allege:

           By information and belief, the preparation and
           presentation of false fraudulent documents,
           including deeds, which were used by defendants
           in the State Court cases to prove title to
           properties, were all part of the Scheme
           utilized to defraud the legitimate reserve
           entitled heirs of [St.] Laurent . . . .

           The appellants do not identify when and in which courts

the fraudulent representations were made. Nor do they describe the

content of the fraudulent representations.                The claim, therefore,

necessarily fails.

                         2.    Public policy exception

           The appellants finally argue, rather summarily, that

because application of res judicata would defeat the ends of

justice, the public policy exception should apply here. We fail to

see the injustice.       The appellants have had numerous opportunities

in the Commonwealth courts to press their claims.                  Moreover, they

have yet to convincingly argue that the judgment in the 1968 action

holding Cabassa Texidor to be the rightful owner of the contested

property   was    erroneous.         As   one   treatise     observes,   general



                                       -23-
exceptions to the doctrine of res judicata like Puerto Rico's

public policy exception "must be limited to special circumstances,

lest they invite such frequent second actions as to weaken the

repose and reliance values of res judicata in all cases."        18

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 4415 (2d ed. 2002); see also id. § 4408 ("Among the

traditional cases, litigation seeking to establish ownership of

property provides the clearest example of results dictated by the

need for repose.   A plaintiff must advance in the first suit every

claim of title arising out of events occurring before that suit.").

Such special circumstances are lacking here.

                         III.   Conclusion

          For the reasons provided above, the judgment is affirmed.

Costs are awarded to the appellees.




                                -24-